Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333- Commission onMarch 1, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ING Life Insurance and Annuity Company Connecticut 71-0294708 151 Farmington Avenue, Hartford, Connecticut 06156, (860) 723-2239 Michael A. Pignatella, Counsel ING Life Insurance and Annuity Company 151 Farmington Avenue, TS31, Hartford, Connecticut 06156 (860) 723-2239 Approximate date of commencement of proposed sale to the public: It is proposed that the public offering will commence as soon as practicable after effectiveness of this filing. If any of the securities being registered to this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ X ] 333-133151 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Calculation of Registration Fee Title of Each Proposed Proposed Class of Maximum Maximum Securities to be Amount to be Offering Price Aggregate Amount of Registered Registered Per Unit Offering Price Registration Fee * * $10,000,000 $307 *The proposed maximum aggregate offering price is estimated solely for the purpose of determining the registration fee. The amount to be registered and the proposed maximum offering price per unit are not applicable since these securities are not issued in predetermined amounts or units. PARTS I AND II The entire content of the Registration Statement on Form S-1 (File No. 333-133151), as filed with the United States Securities and Exchange Commission (SEC) on April 10, 2006 and Form 10-Q as filed with the SEC on May 15, 2006, August 14, 2006 and November 11, 2006 are incorporated herein by reference and made a part of this Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Registration Statement on Form S-1 to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Hartford, State of Connecticut, on this1st day of March, 2007. By: ING LIFE INSURANCE AND ANNUITY COMPANY (REGISTRANT) By: /s/ Brian D. Comer Brian D. Comer President As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose signature appears below hereby constitutes and appoints Julie E. Rockmore, Michael A. Pignatella, Scott Kreighbaum, and James Shuchart and each of them individually, such person's true and lawful attorneys and agents with full power of substitution and resubstitution for him or her and in his or her name, place and stead, in any and all capacities, to sign for such person and in such person's name and capacity indicated below, any and all amendments to this Registration Statement, hereby ratifying and confirming such person's signatures as it may be signed by said attorneys to any and all amendments (pre-effective and post-effective amendments). Signature Title Date /s/ Brian D. Comer President ) Brian D. Comer (principal executive officer) ) ) /s/ Thomas J. McInerney Director )March Thomas J. McInerney ) 1, 2007 ) /s/ Kathleen A. Murphy Director ) Kathleen A. Murphy ) ) Director ) Catherine H. Smith ) ) /s/ Robert W. Crispin Director ) Robert W. Crispin ) ) /s/ David A. Wheat Director and Chief Financial Officer ) David A. Wheat ) ) /s/ Steven T. Pierson Chief Accounting Officer ) Steven T. Pierson ) EXHIBIT INDEX Exhibit No. Exhibit 16(5) Opinion re: Legality 16(23)(a) Consent of Independent Registered Public Accounting Firm 16(23)(b) Consent of Legal Counsel * *Included in Exhibit 16(5) above
